—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered March 17, 2000, which denied and dismissed the petition pursuant to CPLR article 78 to annul respondent’s revocation of petitioner’s rifle/ shotgun permit and target pistol license, unanimously affirmed, without costs.
Substantial testimonial and documentary evidence that petitioner, a licensed plumber, made harassing phone calls to an elderly woman in which he threatened her property, and made her fear for her safety if she did not pay a disputed bill issued by petitioner, supports respondent’s revocation of petitioner’s gun permits. In light of such evidence, we find no abuse of discretion by respondent (Matter of Fondacaro v Kelly, 234 AD2d 173, 177, lv denied 89 NY2d 812). Concur — Rosenberger, J. P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.